Citation Nr: 1427804	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania Foreign Cases


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a bilateral hand disorder.

3.  Entitlement to service connection for bilateral foot disorder.

4.  Entitlement to service connection for bilateral ankle disorder.

5.  Entitlement to service connection for right foot tarsal tunnel syndrome.

6.  Entitlement to service connection for a right leg disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to March 1973 and from January 1983 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2013).  In light of Brokowski and Clemons, and the Veteran's claims concerning his hands, feet, ankles, and leg have been recharacterized as more generally indicated on the title page. 

In February 2014, the Veteran filed a VA Form 21-526EZ Fully Developed Claim for the issues of entitlement to service connection for tinnitus, and increased ratings for his service connected right and left knees, right wrist, right foot contusion, and left ear hearing loss disabilities.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In this decision, the Board is reopening the claim of entitlement to service connection for right ear hearing loss and granting this claim.  The Veteran's remaining claims for service connection are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss in a February 1998 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the February 1998 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss.  

3.  The Veteran's right ear hearing loss is related to active service.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision which denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for the establishment of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that new and material evidence sufficient to reopen a claim for service connection for right ear hearing loss has been submitted.  This claim was previously denied in a February 1998 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision, or submit relevant evidence within one year following its issuance.  In fact, the next statement received by VA from the Veteran was his August 2009 petition to reopen the claim.  Accordingly, the February 1998 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

At the time of the prior February 1998 determination, the evidence included the Veteran's service treatment records.  He was scheduled for a VA audiological examination but failed to report.  His service treatment records showed that at the time of separation from service, he had hearing loss for VA purposes in his left ear only.  Accordingly, the RO denied the Veteran's claim because there was no evidence the Veteran had hearing loss for VA purposes in his right ear.  

In August 2009, the Veteran filed a petition to reopen this claim.  The evidence received since the February 1998 RO denial includes private and VA treatment records showing his continued complaints of decreased hearing acuity in both ears.  There is also the report of a December 2009 VA audiological examination that shows a speech recognition score of 80 percent in the right ear, which is sufficient to meet the requirements of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

Thus, when presumed credible, this new evidence establishes the existence of a current disability for right ear hearing loss.  Therefore, it is also material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Next, in this case, the Veteran reports that due to his continuous exposure to Morse code as a result of his military occupational specialty, and his time as a range safety non-commissioned officer at the M-16 qualification range at the Electronic Proving Ground, he suffered acoustic trauma due to his military service.  His contentions are support by his DD Form 214, which confirms his station at the Electronic Proving Grounds.   

Additionally, the report of the December 2009 VA audiological examination notes a speech recognition score of 80 percent in the right ear, which is sufficient to show he has a current right ear hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  Further, the December 2009 examiner noted an increase in hearing loss since the mid-1990s.  

As service connection has previously been established for left ear hearing loss as directly related to his military noise exposure, and following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed right ear hearing loss is related to his period of active service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

New and material evidence having been received, the service connection claim for right ear hearing loss, is reopened.

Service connection for right ear hearing loss is granted.

REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Service treatment records note the Veteran twisted his ankle during service and was diagnosed with calcification in the interosseous ligament.  He was also diagnosed with tendinitis of the feet and foot sprains.  There were also numerous complaints of pain pertaining to these claims.  The Veteran asserts that he also suffered a crush injury to the left hand and an infection in his right hand during service.  

Since his separation from service, private and VA treatment records note diagnoses of arthrosis of the left and right ankles, confirmed by x-ray finings in January 2009; tarsal tunnel, degenerative joint disease, and hallux rigidus of the right foot; osteoarthritis of the right and left hands, confirmed by x-ray findings in February 2009; osteochrondroma, lateral aspect of the distal tibia of the right leg; and, pes valgus of the right and left feet.  

The Board notes that the Veteran is competent to report pain in his hands, feet, wrists, and right leg during and since his separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board observes that the Veteran has not been afforded VA examinations with the opportunity to obtain a responsive etiological opinions, following a thorough review of the entire claims folder, as to these claims on appeal.  Such examinations should be accomplished on remand. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any outstanding VA or private treatment records relevant to the Veteran's claims should also be requested if in existence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records pertaining to the Veteran's claims.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1). 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any in-service and post-service symptoms of the disabilities for which the Veteran is seeking service connection.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his claimed bilateral ankle, bilateral hands, bilateral feet, right leg, and right foot tarsal tunnel disorders.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

First, the examiner should diagnose all current disabilities pertaining to the above identified body parts. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide medical opinions, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed disorders identified are etiologically related to his period service.  

The examiner must specifically acknowledge and discuss the Veteran's report that he suffered from problems associated with his claimed disorders during service and since service.  See Dalton supra.  All findings and conclusions must be set forth in a legible report. 

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


